LITHIUM-ION SECONDARY BATTERY ANODE, LITHIUM-ION SECONDARY BATTERY, METHOD FOR PRODUCING LITHIUM-ION SECONDARY BATTERY ANODE
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-20 are pending, wherein claims 5, 8, 10-11, 15-16 and 20 were previously withdrawn, and claim 1 is amended. Thus, claims 1-4, 6-7, 9, 12-14 and 17-19 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103474632B, whose English machine translation is being used in this Office action for citation purposes, hereafter Wang). 
claim 1, Wang teaches a lithium-ion secondary anode comprising:
a current collector (“a conductive substrate material layer”, [0014]; “3” in Fig. 1), and an active material layer (“a silicon-based thin film material layer”, [0014]), wherein the active material layer includes a plurality of bodies (“2” in Fig. 1) that contain silicon ([0015]) and are bonded to the current collector (See Fig. 1: “2” is bonded to “3”).
As to the needle-shape in the instantly claimed “needle-shaped bodies”, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
The limitation “… are fusion-bonded to the current collector” is interpreted as a product-by-process limitation, i.e., the plurality of needle-shaped bodies are bonded by a process of fusion. However, it has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Wang teaches the plurality of needle-shaped bodies are bonded to the current collector and therefore teaches the invention.
The newly added limitation “wherein each of the needle-shaped bodies is provided such that a cross-sectional area parallel to the bottom surface of a corresponding needle-shaped In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
Regarding claim 2, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein respective heights of the plurality of needle-shaped bodies from a fusion-bonded plane between the current collector and the plurality of needle-shaped bodies have an average of 50 nm to 10 µm ([0019]), overlapping the range of “an average of 100 µm or less”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein each of the plurality of needle-shaped bodies includes a covering layer (“1” in Fig. 1; “surface modification material layer”, [0042]) that contains amorphous silicon dioxide ([0042], [0045]) and covers at least a part of the silicon (See Fig. 1).
Regarding claim 4, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein the silicon contains monocrystalline silicon ([0028]).
Regarding claim 6, Wang teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 
Regarding claim 7, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein the plurality of needle-shaped bodies are provided upright to the current collector (See Fig. 1).
Regarding claim 9, Wang teaches a lithium-ion secondary battery comprising a cathode and an anode facing each other across an electrolytic solution containing lithium ions, wherein the anode is the lithium-ion secondary battery anode according to claim 1 (See, e.g., [0084]-[0086] and [0088]).
Regarding claim 12, Wang teaches the lithium-ion secondary battery anode according to claim 2, wherein each of the plurality of needle-shaped bodies includes a covering layer (“1” in Fig. 1; “surface modification material layer”, [0042]) that contains amorphous silicon dioxide ([0042], [0045]) and covers at least a part of the silicon (See Fig. 1).
Regarding claim 13, Wang teaches the lithium-ion secondary battery anode according to claim 2, wherein the silicon contains monocrystalline silicon ([0028]).
Regarding claim 14, Wang teaches the lithium-ion secondary battery anode according to claim 3, wherein the silicon contains monocrystalline silicon ([0028]).
Regarding claim 17, Wang teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 
Regarding claim 18, Wang teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98%. Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 19, Wang teaches the lithium-ion secondary battery anode according to claim 2, wherein the plurality of needle-shaped bodies are provided upright to the current collector (See Fig. 1).

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument with respect to “In re Dailey” in MPEP § 2144.04 IV-B, it is noted that “In re Dailey” is only an example to illustrate unobviousness of a shape change.
significant improvement over Wang that one of ordinary skill in the art would not have found obvious. …”, it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196. Here, the conclusory statement in the specification does not suffice.
The evidence of unexpected results must compare the claimed invention to the closest prior art (in this case, the Wang reference). See In re Baxter Travenol Labs., 952 F.2d 388, 392, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984), and MPEP § 716.02(e).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727